Citation Nr: 0414009	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  03-16 814	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a decision 
of December 12, 1961, by the Board of Veterans' Appeals 
(Board) which denied the veteran's claim for service 
connection for an osteoma of the occipital bone.



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to April 
1953.

This matter came before the Board by virtue of the Board's 
original jurisdiction over claims of clear and unmistakable 
error in prior Board decisions.  See 38 U.S.C.A. § 7111(e).  
The veteran has moved for review of a Board decision of 
December 12, 1961, that denied service connection for an 
osteoma of the occipital bone.  

Some of the veteran's arguments pertain to a rating decision 
of June 2002.  That rating decision, however, is not 
currently before the Board for appellate review.  
Accordingly, the Board refers the veteran's arguments to the 
RO for any appropriate action.

FINDINGS OF FACT

1.  The Board denied service connection for an osteoma of the 
occipital bone in a decision of December 12, 1961.

2.  The Board's denial of service connection was based on a 
finding that the osteoma of the occipital bone was not 
present until after service.

3.  The Board's December 12, 1961 decision was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The Board's decision of December 12, 1961, which denied 
service connection for an osteoma of the occipital bone, does 
not contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of December 
12, 1961, which denied his claim for service connection for 
an osteoma of the occipital bone should be reversed because 
it contains clear and unmistakable error.  He argues that 
service connection should have been granted on a presumptive 
basis because his tumor was manifested within a year after 
service.  He also asserts that the Board erred by not 
applying all relevant law by failing to grant the claim under 
38 C.F.R. § 3.303.  In particular, he asserts that the Board 
erred by failing to relate a post service diagnosis of an 
osteoma of the occipital bone to inservice symptomatology 
consisting of headaches pursuant to the provisions of 38 
C.F.R. § 3.303(b) and (d).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify a claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (decided on August 30, 2001) the Court 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error.  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) in which the Court 
noted that although the Secretary filed a motion, with which 
the veteran agreed, seeking a remand for readjudication of 
the clear and unmistakable error question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following this Court's decision in Livesay in which the Court 
found that the VCAA was not applicable to CUE matters.  

In the circumstances of the present case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board denied service connection for an osteoma of the 
occipital bone in a December 12, 1961, decision.  All final 
Board decisions are subject to revision on the basis of clear 
and unmistakable error except for those decisions which have 
been appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
See 38 C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1).  
For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could be 
reasonably expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e).  

As noted above, the veteran had active service from July 1949 
to April 1953.  The veteran sought service connection for a 
"head condition" in September 1953.  He stated that his 
head began bothering him in 1952.  In another claim form also 
dated in September 1953, he reported that he had a brain 
tumor with undiagnosed symptoms since July 1951.  He also 
stated that he believed that army records would probably only 
show examinations which were negative.  He reported that he 
suffered from constant severe head pains which affected his 
work in the army and eventually led him to go AWOL to seek 
treatment.  He reported that a brain tumor was suspected by 
Dr. W. L. Thompson on September 1, 1953, and was later found 
at a VA hospital.

In a rating decision of March 1954, the RO denied service 
connection for an osteoma of the right occiput.  The veteran 
perfected an appeal, but the Board denied his service 
connection claim in a decision of December 12, 1961.  

The veteran contends that, in its 1961 decision, the Board 
did not apply the statutory presumption regarding tumors 
which are manifest within a year of service.  He also asserts 
that the Board failed to properly apply 38 C.F.R. § 3.303. 

In evaluating the veteran's clear and unmistakable error 
motion, the Board must examine what evidence, applicable 
statutes, and relevant regulations were before the Board at 
the time of its 1961 decision.  A determination that there 
was a "clear and unmistakable error" must be based on the 
record and the law that existed at the time of the prior 
decision of the Board, and subsequently developed evidence is 
not germane.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

In its 1961 decision, the Board reviewed all of the evidence 
that was of record at that time.  The Board noted in the 
decision that the evidence included the veteran's service 
medical records which showed complaints of headaches, a 
discharge examination report with no pertinent complaint or 
finding, a statement from William Trachtenberg, M.D., showing 
treatment in May 1953 for headaches with no abnormality on 
examination, a statement from Winfield L. Thompson, M. D., 
who reported that he examined the veteran in August 1953 when 
the veteran reported that the right occipital area of his 
scalp was becoming larger and he was having dizzy spells.  
The Board further noted that the evidence included VA records 
such as one dated in September 1953 which showed that X-rays 
revealed a small bony tumor on the right side of his skull, 
and records dated in June 1954 which showed surgery to remove 
that tumor.  Finally, the Board noted lay statements from 
some of the veteran's acquaintances which were to the effect 
that the veteran had reported having headaches while he was 
AWOL in 1952. 

After reviewing this evidence, the Board found that although 
the veteran was treated for headaches in service, an osteoma 
was not present in service.  Therefore, the Board concludes 
that service connection was not warranted for an osteoma of 
the occipital bone.

This passage from the Board's decision underscores the basis 
for the Board's decision and its rationale.  The Board had 
accepted that the veteran had experienced headaches in 
service, and that he experienced a disability after service.  
However, the Board implicitly concluded that there was no 
evidence of a relationship between the in-service headaches 
and the occipital tumor diagnosed after service.  

The Board finds that the 1961 decision did not include 
incorrect application of the presumption applicable to 
certain chronic diseases.  The law in effect at that time, 38 
U.S.C. § 312, provided that a chronic disease becoming 
manifest to a degree of 10 per centum or more within one year 
from the date of separation from such service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of service.  The term "chronic 
disease" was defined in 38 U.S.C. § 301 to include tumors 
which were malignant or tumors of the brain, spinal cord or 
peripheral nerves.  The Board notes that the one year 
presumption of service connection is applicable to malignant 
tumors or tumors of the brain, but is not applicable to 
benign bone tumors such as the one which was diagnosed after 
the veteran's period of service.  The evidence clearly 
demonstrates that the tumor affected the bone in the skull 
rather than the brain.  Therefore, the Board did not commit 
clear and unmistakable error by failing to grant service 
connection pursuant to that presumption.  

At the time of the Board's 1961 decision, the regulation 
addressing service connection was (and still is) 38 C.F.R. 
§ 3.303 which provided as follows:

Principles Relating to Service Connection
(a) General.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks a service connection must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

(b) Chronicity and Continuity.  With chronic disease shown as 
such in service (or within the presumptive period under Sec. 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

(c) Preservice disabilities noted in service. [deleted]

(d) Postservice initial diagnosis of disease.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Veterans Administration 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  

The Board concludes that the decision of 1961 did not 
incorrectly apply 38 C.F.R. § 3.303.  While the record 
clearly shows that the veteran was seen for complaints of 
headaches during service, the record also did not reflect 
that a chronic disorder was manifested during service.  It is 
also significant that no complaints or abnormality was 
recorded on the veteran's separation physical examination.  
It was not until several months after service that a 
diagnosis of a tumor was recorded.  The evidence provided at 
least an arguable basis for the Board's finding that the 
tumor was not present during service.  The Board would 
observe that there was no medical evidence of record which 
indicated that the symptoms the veteran manifested during 
service were manifestations of the later diagnosed tumor.  In 
addition, any failure by the Board to specifically mention 
the statutory or regulatory provisions is not "the kind of 
error, of fact or law, that . . . compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  For these 
reasons, the Board finds that the decision of 1961, was in 
accordance with the applicable law and regulations.

The Board also finds that the decision of 1961, which denied 
the veteran's claim was based on the correct facts as they 
were known at that time.  In the decision, the Board noted 
the veteran's contentions and considered all of the relevant 
evidence which was of record at that time.  The Board 
reviewed the service medical records and post service 
records.  The Board also noted lay statements he had 
submitted.  With respect to the contention that the Board 
failed to give credit to the veteran's contentions as they 
provided a link between the headaches in service and the post 
service tumor, the Board finds that the Board in 1961 was not 
under an obligation to accept such contentions for that 
purpose because lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Although the veteran disagrees with the 
conclusions reached by the Board, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  See 
also Eddy v. Brown, 9 Vet. App. 52 (1996).

To the extent that the veteran is arguing that the Board 
failed to obtain a medical opinion regarding whether there 
was a relationship between the headaches in service and the 
tumor diagnosed after service, the Board notes that a failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994). 

Subsequent to the Board's 1961 decision, the evidence in 
support of the veteran's disability claim has changed.  He 
has now presented medical opinions linking the post service 
tumor with the headaches noted in service.  However, the 
opinions were not of record at the time of the 1961 decision.  
A determination that there was a "clear and unmistakable 
error" must be based on the record and the law that existed 
at the time of the prior decision of the Board, and 
subsequently developed evidence is not germane. Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of 
December 12, 1961, which denied the veteran's claim for 
service connection for an osteoma of the occipital bone.  
Accordingly, the benefit sought is denied.





ORDER

The veteran's motion to revise a Board decision of December 
12, 1961 denying service connection for an osteoma of the 
occipital bone on the basis of clear and unmistakable error 
is denied.



                       
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



